Title: To Benjamin Franklin from John Rutledge, 9 July 1778
From: Rutledge, John
To: Franklin, Benjamin


Sir,
Charleston South Carolina July 9th 1778
Mr. Gillon, intending to pay his respects to you, requests a line of introduction which I take the liberty of giving him.
This State having resolved to equip three Frigates, appointed him to the command of them with the Title of Commodore. He is about setting off for France to procure them, and I hope will meet with no difficulty in the business. You will find him a sensible, intelligent man, and as he has lately made a Tour through our different States and is well acquainted with occurrences, he will be able to give you information in some matters which you may wish to know. I will therefore trespass no longer on your time, than to tell you that the Grand alliance which you have obtained for us has diffused universal joy, and to request your acceptance of my best wishes, that you may long live in health to see and partake the fruits of the zeal and abilities which you have exerted for the service of your Country. I have the honor to be with great esteem and respect, Sir, Your obedient humble servant
J. Rutledge
J. Rutledge to B. Franklin
